Lh-I>~W[\)

\lO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

Case 2:19-cV-00318~JLR Document 17-1 Filed 04/16/19 Page 1 01‘3

The lHonorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE '

L'INDA SHORT and OLIVIA PARKER, on No. 2:19-cv-318
behalf of themselves and all others similarly

situated [PReP-QSED] 0RDER GRANTING
Plainnffs, sTIPULATED MoTIoN To EXTEND
vs. DEADLINES

HYUNDAI MOTOR AMERICA, lNC.,

HYUNDAI MOTOR COMPANY, KlA

MOTORS AMERICA, INC., and KIA

MOTORS CORPORATION,
Defendants.

 

 

 

 

For the reasons set forth in the Stipulated l\/lotion to Extend Deadlines (“Stipulated
Motion”) submitted by Defendants Hyundai Motor Amerioa (“HMA”), Kia l\/[otors America
(“KMA”), Hyundai l\/Iotor Company “(HMC”), and Kia l\/lotors Corporation (“KMC”j
(collectively “Defendants”) and Plaintiffs Linda Sholt and 01ivia Parker, individually and on
behalf of all those similarly situated (“Plaintiffs”), the Stipulated l\/lotion is GRANTED and the
Court ORDERS the following deadlines:

Deadline for FRCP 26(f) Conference: 6/21/2019

Initial Disclosures Pursuant to FRCP 26(a)(l): 7/3/2019

Combined Joint Status Report and Discove_ry Plan: 7/12/2019 -

Deadline to complete discovery on class oertification: 9/3()/2019

PROPOSED] ORDER GRANTING STIPULATED MOTION TO QUIN'N EM_ANUEL URQUHART & SULLIVAN, LLP
EXTEND DEADLINES 600 Un_iversity Street, Suite 2800
(2:19-cv-318) - 1 Seattle, Washington 98101-4123

(206) 905-7000

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19~cv~00318-JLR Document 17-1 Fi|eo\ 04/16/19 Page 2 013

Deadline for Plaintiffs to file motion for class certification: 10/29/ 2019

Dated this jLL_ day 61 §§&,@1\ 2019 §:\XNWQ,\Q U

PRESENTED BY:

KELLER ROHRBACK LLP

/s/ Ryan McDevz'tt
Lynn Lincoln Sarko #16569
Gretchen Freeman Cappio #295 76
Ryan l\/loDevitt #43305
1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052 '
Phone (206) 623-1900
Fax (206) 623-3384
lsarko@kellerrohrbacl§.com
gcappio@l§ellerrohrbacl<.com
rmcdevitt@kellerrohrback.com

Attorneys for Plaintiffs

PROPOSED] ORDER GRANTING STIPULATED MOTION TO

EXTEND DEADLINES TO RESPOND
(2:19-cv-318) - 2

Hon. ames L. Robart
Unit d States District Judge

 

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

/S/Alicia Cobb
Alieia Cobb, #48685
600 University Street, Suite 2800
Seattle, Washington 98101-4123
Phone (206) 905-7000
Fax (206) 905-7100
aliciacobb@quinnemanuel.com

Shon Morgan

865 S Figueroa St

Los Angeles, CA 90017

Phone (213) 443-3252

Fax (213) 443-3100
shonmorgan@quinnemanuel.com
(Pro Hac Vice Forthcoming)

Attornevs for Defendants

QUINN EMANUEL URQUHART & SULLIVAN, LLP
600 Umve1sity Street, Suite 2800
Seattle, Washington 98101- 4123
(206) 905-7000

 

 

